Case 9:20-cv-00110-TH-KFG Document 7 Filed 07/21/21 Page 1 of 5 PageID #: 30




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SHERON GABRIEL TERRELL                            §

VS.                                               §               CIVIL ACTION NO. 9:20cv110

CRYSTAL ANTHONY, ET AL.                           §

                                   MEMORANDUM OPINION

       Sheron Gabriel Terell, proceeding pro se, filed this lawsuit pursuant to 42 U.S.C. § 1983

against Crystal Anthony, Armando Olivares, Brenda Vallejo, Taliesin Stern, Ashley Stephenson,

Blake Lamb and M. Blalock.

                                        Factual Allegations

       Plaintiff alleges that defendant Anthony wrote a disciplinary case against him and that the

case was false. The disciplinary report was given to defendant Olivares. When interviewed by

defendant Olivares, plaintiff denied the charge and asked defendant Olivares to check video

surveillance.

       Plaintiff was subsequently interviewed by defendant Vallejo, who acted as his counsel

substitute in connection with the disciplinary proceeding. Plaintiff told her that he was not guilty

and said it was impossible for defendant Anthony to have observed the conduct described in the

disciplinary report.

       Defendant Stern presided at plaintiff’s disciplinary hearing. Plaintiff states he told defendant

Stern why he was not guilty. Defendant Anthony testified falsely in support of the charge against

plaintiff. Plaintiff asked that video surveillance recordings be played at the hearing. However,

defendant Stern stated that the recordings had not been requested in a timely manner. Plaintiff was
Case 9:20-cv-00110-TH-KFG Document 7 Filed 07/21/21 Page 2 of 5 PageID #: 31




found guilty of the offense with which he was charged. The punishment imposed included the loss

of 30 days of good conduct time credits. He states defendant Vallejo failed to properly represent

him at the hearing.

        Plaintiff states he filed grievances concerning his disciplinary conviction. Defendant Lamb

denied his Step 1 grievance. He alleges defendant Stephenson improperly returned a grievance he

filed without processing it. She stated the grievance was redundant of another grievance. Defendant

Blalock denied a Step 2 grievance plaintiff filed.

                                         Standard of Review

        An in forma pauperis proceeding shall be dismissed pursuant to 28 U.S.C. § 1915A(b) if it:

(1) is frivolous, malicious or fails to state a claim or (2) seeks monetary relief from a defendant who

is immune from such relief.

        The Supreme Court has considered when a complaint is frivolous. In Neitzke v. Williams,

490 U.S. 319, 325 (1989), the Court held “a complaint, containing as it does factual allegations and

legal conclusions, is frivolous when it lacks an arguable basis either in law or fact.” The Court also

states that a claim is legally frivolous under Section 1915 when it is based on “an indisputably

meritless legal theory.” Id. at 327.

        A complaint fails to state a claim upon which relief may be granted if the factual allegations

are insufficient to raise a right to relief above the speculative level. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007). Dismissal for failure to state a claim is appropriate when the plaintiff

fails to plead “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

Plaintiffs must state enough facts to “nudge their claims across the line from conceivable to

plausible.” Id.


                                                   2
Case 9:20-cv-00110-TH-KFG Document 7 Filed 07/21/21 Page 3 of 5 PageID #: 32




       In considering whether to dismiss a complaint for failing to state a claim upon which relief

may be granted, all factual allegations in the complaint must be taken as true and favorably

construed to the plaintiff. Fernandez-Montez v. Allied Pilots Association, 987 F.2d 278, 284 (5th

Cir. 1993). However, conclusory allegations will not suffice to prevent dismissal for failure to state

a claim. Id.

                                              Analysis

       False Disciplinary Charge

       Plaintiff alleges that the disciplinary charge written against him by defendant Anthony was

false, thus asserting he was subjected to malicious prosecution. However, there is not a freestanding

claim for malicious prosecution in a civil rights lawsuit. Castellano v. Fragozo, 352 F.3d 939, 945

(5th Cir. 2003). Further, a claim that a proceeding was brought against a plaintiff without sufficient

cause does not state a claim upon which relief may be granted. Id. As a result, plaintiff’s allegation

that the disciplinary charge was false fails to state a claim upon which relief may be granted.

       Counsel Substitute

       Plaintiff alleges defendant Vallejo failed to properly perform her duties as his counsel

substitute. Title 42 U.S.C. § 1983 provides that in order to be liable, a defendant must act under

color of state law. However, a counsel substitute does not act under color of state law. Banuelos

v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995). As a result, plaintiff has failed to state a claim upon

which relief may be granted against defendant Vallejo.

       Denial of Due Process

       Plaintiff alleges defendant Stern denied him due process of law during his disciplinary

hearing.


                                                  3
Case 9:20-cv-00110-TH-KFG Document 7 Filed 07/21/21 Page 4 of 5 PageID #: 33




       Plaintiff seeks money damages in this lawsuit. In order to recover damages for allegedly

unconstitutional actions whose unlawfulness would render the duration of a person’s imprisonment

invalid, a plaintiff must prove that the actions which affected the duration of his confinement have

been reversed on appeal, expunged by executive order, or called into question by a federal court’s

issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). This

principle applies to prison disciplinary proceedings as well as criminal convictions, Edwards v.

Balisok, 520 U.S. 641, 646-7 (1997), and applies even if a plaintiff has been released from prison.

Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000). A claim for damages based on imprisonment

that has not been so invalidated does not state a cause of action. The principle that civil tort actions

are not appropriate vehicles for challenging actions relating to the validity of confinement applies

to lawsuits that necessarily require the plaintiff to prove facts which would imply the unlawfulness

of the duration of his confinement.

       As a result, when a prisoner seeks damages in a civil rights lawsuit, the court must consider

whether a finding in favor of the plaintiff would necessarily imply the validity of the duration of his

confinement. If it would, the claim must be dismissed unless the plaintiff can demonstrate that the

proceeding being challenged has already been invalidated. Id.

       Here, plaintiff asserts he was denied due process of law in connection with a prison

disciplinary proceeding. He states that the actions of defendant Stern deprived him of evidence that

would have established his innocence and prevented him from being able to adequately defend

himself. A finding in his favor would therefore necessarily imply that his disciplinary conviction

was invalid, calling into question the validity of the duration of his confinement. Accordingly,

plaintiff could only proceed with this claim if the Heck requirements regarding a prior finding as to


                                                   4
Case 9:20-cv-00110-TH-KFG Document 7 Filed 07/21/21 Page 5 of 5 PageID #: 34




the invalidity of the disciplinary proceeding were satisfied. As plaintiff does not allege the Heck

requirements have been satisfied, Heck prevents him from proceeding with this claim.

       Grievances

       Finally, plaintiff alleges defendants Stephenson, Blake and Blalock failed to properly

process, investigate and respond to grievances he filed.        However, inmates do not have a

constitutionally protected liberty interest in having grievances investigated or resolved to their

satisfaction. Geiger v. Jowers, , 404 F.3d 371, 374-75 (5th Cir. 2005). The allegations concerning

plaintiff’s grievances therefore fail to state a claim upon which relief may be granted.

                                            Conclusion

       For the reasons set forth above, plaintiff has failed to state a claim upon which relief may be

granted. As a result, a final judgment shall be entered dismissing this lawsuit.

       SIGNED this the 21 day of July, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 5
